Case 2:19-cv-03096-AG-FFM Document 57 Filed 06/06/19 Page 1 of 2 Page ID #:1015



    1

    2

    3                                                  JS-6
    4

    5

    6

    7

    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
        ROVI GUIDES, INC.,           )        Case No. 2:19-cv-03096 AG (FFMx)
   11                                )
   12                   Plaintiff,   )
                                     )
   13            v.                  )        ORDER ON JOINT STIPULATION
                                     )        TO STAY PROCEEDINGS
   14   COMCAST CORPORATION;         )        PURSUANT TO
        COMCAST CABLE                )        28 U.S.C. § 1659(A)
   15   COMMUNICATIONS, LLC;         )
   16   COMCAST CABLE                )
        COMMUNICATIONS               )
   17   MANAGEMENT, LLC; COMCAST )
        BUSINESS COMMUNICATIONS,     )
   18   LLC; COMCAST HOLDINGS        )
   19
        CORPORATION; COMCAST         )
        SHARED SERVICES, LLC;        )
   20   COMCAST OF SANTA MARIA, LLC; )
        and COMCAST OF LOMPOC, LLC, )
   21                                )
                        Defendants.  )
   22                                )
   23

   24

   25

   26

   27

   28


                                  ORDER ON JOINT STIPULATION TO STAY PROCEEDINGS
                                                   PURSUANT TO 28 U.S.C. § 1659(A)
Case 2:19-cv-03096-AG-FFM Document 57 Filed 06/06/19 Page 2 of 2 Page ID #:1016



    1           This matter is before the Court on the parties’ Joint Stipulation to Stay
    2   Proceedings Pursuant to 28 U.S.C. § 1659(a). Having reviewed the Parties’
    3   Stipulation and having considered the contents therein, and finding good cause
    4   shown, the Court hereby:
    5           GRANTS the Parties’ request as set forth in the stipulation;
    6           ORDERS that this action is stayed until the determination of the
    7   International Trade Commission in Investigation No. 337-TA-1158 becomes final;
    8   and
    9           ORDERS the parties to file a joint status report within 21 days after such
   10   determination of the International Trade Commission becomes final.
   11           IT IS SO ORDERED.
   12

   13
        Date:    June 6, 2019
                                                     The Honorable Andrew J. Guilford
   14                                                UNITED STATES DISTRICT JUDGE
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                1
                                       ORDER ON JOINT STIPULATION TO STAY PROCEEDINGS
                                                        PURSUANT TO 28 U.S.C. § 1659(A)
